 


109 HR 4897 IH: Renewable Energy Systems and Energy Efficiency Improvements Program Act of 2006
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4897 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Udall of Colorado (for himself and Mr. Latham) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To reauthorize the Renewable Energy Systems and Energy Efficiency Improvements Program of the Department of Agriculture through fiscal year 2011 and to increase the annual level of Commodity Credit Corporation funding for the program. 
 
 
1.Short titleThis Act may be cited as the Renewable Energy Systems and Energy Efficiency Improvements Program Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)Having an affordable, reliable, and plentiful energy supply is critical to the United States economy. 
(2)Current and future risks to United States energy security are increasing at the same time that domestic and global energy demands are growing exponentially. 
(3)The greatest strength of United States agriculture has always been the entrepreneurial strength of its farmers and ranchers, and this entrepreneurial strength can be harnessed to increase United States energy security. 
(4)The development of a broad range of renewable energy sources, including wind power, biomass, ethanol, biodiesel, and solar, offers the potential for farmers and ranchers to develop additional sources of income, for rural businesses and communities to prosper, and for the United States to lessen its dependence on imported oil. 
(5)Support is growing for the 25 by 25 objective, which envisions that by 2025, farm and ranch lands in the United States will provide at least 25 percent of the energy consumed in the United States. 
(6)Section 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) established the Renewable Energy Systems and Energy Efficiency Improvements Program, which is the keystone of the Act’s energy title and the first agricultural program to promote broad renewable energy and energy efficiency measures for the farm and rural business sectors. 
(7)The Renewable Energy Systems and Energy Efficiency Improvements Program has already been a success, providing grants and loans to farmers, ranchers, and rural businesses to help them install renewable energy systems and make energy efficiency improvements. 
(8)During its first two years in operation, the Renewable Energy Systems and Energy Efficiency Improvements Program leveraged approximately $44 million in grants into more than $300 million in clean energy projects, including 250 megawatts of wind power, 67 anaerobic digesters, 8 biofuels processing facilities, 85 energy efficiency projects, and a range of other proven energy efficiency technologies. 
(9)The Renewable Energy Systems and Energy Efficiency Improvements Program enjoys strong bipartisan support in Congress and among a broad range of farm, environmental, and sustainable energy organizations. 
(10)Growing interest in the Renewable Energy Systems and Energy Efficiency Improvements Program is evidenced by the 63 percent increase in the number of applications from 2004 to 2005 for assistance under the program, but the shortfall in funding allowed only 40 percent of applications to be funded in 2005 (versus 70 percent in 2004). 
(11)Section 1301 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 4) reduces fiscal year 2007 funding for the Renewable Energy Systems and Energy Efficiency Improvements Program from $23 million to $3 million. 
3.Reauthorization of Renewable Energy Systems and Energy Efficiency Improvements ProgramSection 9006(f) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(f)), as amended by section 1301 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 4), is further amended by striking $3,000,000 for fiscal year 2007 and inserting $46,000,000 for each of fiscal years 2007 through 2011. 
 
